Citation Nr: 1519809	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-31 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Hansen's disease (leprosy).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.

In February 2012, the Veteran submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider any additional evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).   

In January 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was originally infected with Hansen's disease serving on active duty in Vietnam.  The Board finds that additional development is necessary before this claim can be adjudicated on the merits.  Service connection will be presumed for Hansen's disease if manifest to a compensable degree within three years after discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran was never afforded a VA examination and opinion that determines whether the Veteran was exposed to Hansen's disease while in-service, or if the Veteran's in-service symptoms represent the initial manifestations of Hansen's disease.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Upon the Veteran's entrance into service, a Report of Medical History from January 1966 shows that Veteran had prior treatment in July 1964 for a skin infection.  The Veteran reported that sometimes his rectum itches and that he had hemorrhoids.  Records from June 1966 show that the Veteran had anal itching, and was treated with Mycolog ointment.  In November 1966 the Veteran complained of a rash to his penis, and was assessed with herpes.   Emergency records from December 1966 show that the Veteran had a rash on his sexual organ.  A Report of Medical Examination from January 1966 found normal skin, and that the Veteran was qualified for induction.  In September 1967 the Veteran complained of a rash in his groin area.  In September 1967 the Veteran was assessed with tinea corporis to his chest, given Mycolog and told to return in seven days.  In November 1967 the Veteran complained of a rash to his chest and arm.  In November 1967 the Veteran was assessed with ringworm to his belt area, where he was given Fulvicin, and Cordran cream.  In December 1967 the Veteran was assessed with a heat rash, and ringworm between his legs, with complaints of itching.  The Veteran was giving Cordran and Cordran cream. The Veteran's separation examination revealed that the Veteran had normal skin.      

Post service records indicate that the Veteran had an initial onset of Hansen's disease in November 2007 when the Veteran noticed a left knee legion, which was diagnosed as ringworm.  The Veteran reported that antifungal medication did not work and a biopsy was performed by Dr. C.C.  Medical records from R.M.S., M.D., P.A. October 2008 indicate that the Veteran complained of a rash to his left knee.  The Veteran had a prior followup visit in September 2008 to review lab results, and the Veteran's complaints of a rash to his left knee.  In October 2008 the Veteran had symptoms of lepromatous or borderline lepromatous leprosy as determined by L.L.H. M.D.  This was based on a review of biopsies.   In November 2008 L.L.H., M.D. assessed the Veteran with probable Hansen's disease.  

Records from Dr. C.C. from December 2008 show that the Veteran was assessed with neck leprosy by L.L.H., M.D.  At the Veteran's June 2009 Diabetes Mellitus Type II, and heart disease examination, he described a skin condition which included dryness of skin on arms, and lesion on left knee which had been present for six months.  The Veteran stated that he treats his skin complaints with moisturizing lotion.  A physical examination of the Veteran found that a skin disease was not present.  An examination of the Veteran's extremities did not reveal atrophic skin changes, ulceration, gangrene, ischemic limb pain, or persistent coldness.  Records from Dr. C.C. from January 2009 show that the Veteran received treatment to his neck and left knee 

In August 2009 a letter from L.L.H., M.D. was associated with the record.  The private physician stated that that she had been following the Veteran at her clinic for Hansen's disease since November 2008, and that for about a year prior to that time the Veteran had symptoms with difficulty obtaining a diagnosis.  The physician stated that it is not out of the realm of possibility that the Veteran was exposed to Hansen's disease during military service, and that his exposure to the disease during military service was possible.  The Veteran's Hansen's disease was confirmed through VAMC treatment records.  In February 2013 L.L.H., M.D. wrote another letter, stating that the Veteran was diagnosed with Hansen's disease by a skin biopsy performed in October 2008.  The physician stated that the Veteran's disease was currently inactive but needed annual followups.   The letter included that the physician believed it was plausible that the Veteran was exposed to Hansen's disease during service, specifically while in Vietnam.  

While the Board notes that the Veteran's private submissions discusses a potential relationship between his Hansen's disease and service, these opinions are merely suggestive and, as such, they are insufficient to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28, referencing Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions which are too speculative cannot provide medical nexus). Clarification regarding L.L.H., M.D. opinion's should be obtained to determine the documentation used in creating her rationale.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed); 38 C.F.R. § 4.85(a) (2014).

For the foregoing reasons, the Board finds that a VA examination should be issued concerning the Veteran's claim for Hansen's disease.  The examiner should offer an opinion as to whether there is a current diagnosis of Hansen's disease and if so, whether it is causally related to the Veteran's military service.  All lay and medical evidence should be considered.

On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his Hansen's disease dated since September 2012.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of treatment records from all private facilities, to include L.L.H., M.D. and Dr. C.C.  After the Veteran has signed the appropriate release, the records should be obtained.  All attempts to procure the treatment records should be documented in the claims file. If the AMC/RO cannot obtain the records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Advise the Veteran that he may submit a supplemental medical opinion from his treating physician, L.L.H., M.D. (who provided the August 2009 and February 2009 letters) that takes into consideration the particulars of the Veteran's medical history noted in his service treatment records and in his post-service treatment records (see Remand, pp. 4-5).

If a supplemental opinion is provided, the Veteran's treating physician is asked to articulate the medical rationale for the opinions expressed in the August 2009 and February 2009 letters, in light of the particulars of the Veteran's medical history during and after service as noted above.  Also, the physician should address the following: (1) Is it at least as likely as not (a 50 percent probability or greater) that Hansen's disease was manifested in service or is otherwise medically related to service, based on the Veteran's skin complaints and treatment for skin rashes and ringworm that were noted in service from January 1966 to December of 1967?  (2) It is at least as likely as not (a 50 percent probability or greater) that active Hansen's disease was manifested within three years of the Veteran's separation from service in December 1967?

The medical rationale for each opinion is to be fully explained with a complete discussion of the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  Schedule the Veteran for a VA examination conducted by a physician with appropriate expertise to determine the onset and etiology of the Veteran's Hansen's disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.  All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.

The examiner is asked to provide a response to the following questions:

Is it at least as likely as not (a 50 percent probability or greater) that Hansen's disease was manifested in service or is otherwise medically related to service, based on the Veteran's skin complaints and treatment for skin rashes and ringworm that were noted in service from January 1966 to December of 1967?

Is it at least as likely as not (a 50 percent probability or greater) that active Hansen's disease was manifested within three years of the Veteran's separation from service in December 1967?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history, and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5.  Thereafter, re-adjudicate the issue of entitlement to service connection for Hansen's disease.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




